Civil action to prevent waste, etc.
From a judgment for the plaintiff rendered on the "pleadings and the evidence introduced and admitted by the defendants," the defendant, T. H. Brown, appeals.
A consideration of the record proper, to which we are limited in the absence of a statement of case on appeal, In re Bank, ante, 251; CasualtyCo. v. Green, 200 N.C. 535, 157 S.E. 797, does not show that appellant has overcome the presumption against error. Bailey v. McKay, 198 N.C. 638,152 S.E. 893. To prevail on appeal, he who alleges error must successfully handle the laboring oar. Mangum v. Winstead, ante, 252;Frazier v. R. R., ante, 11.
Affirmed.